                      CASE 0:21-mc-00033-PJS Doc. 9 Filed 07/02/21 Page 1 of 1




From:                Scott Johnson <scottwynnjohnson@gmail.com>
Sent:                Friday, July 2, 2021 11:02 AM
To:                  MND Schiltz_Chambers
Cc:                  anders.folk_usdoj.gov; samantha.trepel@usdoj.gov; matthew.frank@ag.state.mn.us
Subject:             In re Blue Grand Jury


CAUTION ‐ EXTERNAL:


Dear Judge Schiltz: I am writing as a member of the media covering this matter for the site Power Line and not as an
attorney (retired from practice, but with an active law license). Since your original order in this matter, all proceedings
and filings in the case have been under seal. I understand the interests that are to be protected by this arrangement,
but there is of course a public interest in the proceedings as well. I write to ask whether the parties’ papers might be
unsealed in redacted form consistent with the interests to be protected or whether you yourself might summarize the
status of this matter in a public memorandum.
Thank you as always for your courtesies and consideration.
Scott W. Johnson
689 Maple Park Drive
St. Paul, MN 55118
Cell: (612) 414‐6464
CAUTION ‐ EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening attachments or
clicking on links.




                                                             1
